DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Aug. 16, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument on page 10 that “Deng does not disclose a matrix based on a width and height of the current block”, Deng discloses the features in Fig. 8, as cited in the Non-Final action dated 05/16/2022. 
Applicant's other arguments have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al., (U.S. Patent Application Publication No. 2022/0060745 A1), [hereinafter Deng], and further in view of Kim et al. (U.S. Patent Application Publication No. 2022/0217366 A1), [hereinafter Kim].
Regarding claim 1, Deng discloses an image decoding method performed by a decoding apparatus (video decoder apparatus may implement a method; 0022), the method comprising: 
receiving image information including intra matrix-based intra prediction (MIP) flag information related to whether an MIP is applied to a current block through a bitstream ([0157] Video encoder 200 and video decoder 300 may be configured to signal the ALWIP as follows: [0158] a) A flag (alwip_flag) is signaled to indicate that that the current block is coded with ALWIP.);
deriving an intra prediction type for the current block as the MIP based on the intra MIP flag information ([0390] 8. When encoding the ALWIP flag, no more than K (K>=0) contexts may be used. [0391] a. In one example, K=1. [0392] 9. It is proposed to store the converted intra prediction mode of ALWIP coded blocks instead of directly storing the mode index associated with the ALWIP mode. [0393] a. In one example, the decoded mode index associated with one ALWIP coded block is mapped to the normal intra mode [i.e., intra prediction type], such as according to map_alwip_to_angular as described in Section 2.5.7.); 
generating intra prediction samples for the current block based on the MIP (determining that a current video block of a video is encoded in a bitstream representation using a matrix based intra prediction (MIP) mode in which a prediction block of the current video block is determined by performing, on previously coded samples of the video, a boundary downsampling operation, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation, wherein a rule describes a relationship between a number of matrices used in the MIP mode and dimensions of the current video block; 0009); and
generating reconstructed samples for the current block based on the intra prediction samples (generating a decoded representation of the current video block by parsing and decoding the bitstream representation; 0009),
wherein a matrix for the MIP is derived based on a width and a height of the current block, and wherein the intra prediction samples are generated based on the matrix (Fig. 8).
However, Deng does not explicitly disclose wherein the image information includes MIP mode information based on the MIP flag information, and wherein the matrix is derived further based on the MIP mode information.  
Kim suggests wherein the image information includes MIP mode information based on the MIP flag information ([0007] whether the MIP mode is applied to the luma block corresponding to the current chroma block may be determined according to a value of an MIP flag of a preset specific luma position, and the MIP flag may indicate whether the MIP mode is applied), and wherein the matrix is derived further based on the MIP mode information (TABLE-US-00001 TABLE 1 IntraPredModeY MipSizeId; [0147]).
Therefore, it would have been obvious at the time the invention was filed to incorporate the matrix intra prediction of Deng with the MIP flag suggested by Kim. The motivation would be to indicate whether the MIP mode is applied. Kim at [0007].
Regarding claim 2, Deng, further in view of Kim, [hereinafter Deng-Kim] suggest all the limitations and motivation of claim 1, as discussed above. Deng also discloses wherein the image information comprises a sequence parameter set (SPS), and wherein the SPS includes MIP available flag information related to whether the MIP is available ([0435] 15. It is proposed that whether ALWIP can be applied may be signaled. [0436] a. For example, it may be signaled at sequence level (e.g. in SPS), at picture level (e.g. in PPS or picture header), at slice level (e.g. in slice header), at tile group level (e.g. in tile group header), at tile level, at CTU row level, or at CTU level.).  
Regarding claim 3, Deng-Kim suggest all the limitations and motivation of claim 1, as discussed above. Deng also discloses wherein the generating the intra prediction samples comprises: deriving reduced boundary samples by down-sampling reference samples adjacent to the current block; generating MIP samples based on a product between the reduced boundary samples and the matrix; and up-sampling the MIP samples, wherein the intra prediction samples are generated based on the up-sampled MIP samples (determining that a current video block of a video is encoded in a bitstream representation using a matrix based intra prediction (MIP) mode in which a prediction block of the current video block is determined by performing, on previously coded samples of the video, a boundary downsampling operation, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation, wherein a rule describes a relationship between a number of matrices used in the MIP mode and dimensions of the current video block; 0009).  
Regarding claim 6, Deng-Kim suggest all the limitations and motivation of claim 1, as discussed above. Kim also suggests wherein for the current block of which size is equal to 32x4, the MIP flag information for the current block is included in the image information ([0128] When (cbWidth<=INTRA_MIP_MAX_WIDTH && cbHeight<=INTRA_MIP_MAX_HEIGHT) (referred to as a second condition) and (cbWidth<=INTRA_MIP_MAX_WIDTH∥cbHeight<=INTRA_MIP_MAX_HEIGHT) (referred to as a third condition) are satisfied in Equation 4, the width and height of the current coding block may be a block size to which a preset MIP is to be applied. For example, the block size to which the preset MIP is to be applied may be 256, 128, 64, 32, 16, 8, or 4. When the MIP flag is true, the decoder may obtain the prediction mode information used in the MIP mode by parsing intra_lwip_mpm_flag[x0][y0], and, based on this, parsing intra_lwip_mpm_idx[x0][y0] or intra_lwip_mpm_remainder[x0] [y0].)
Regarding claim 9, Deng-Kim suggest all the limitations and motivation of claim 1 in decoding method form rather than encoding method form. Deng also discloses both encoders and decoders (Fig. 21). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9. 
Regarding claim 10, Deng-Kim suggest all the limitations and motivation of claim 2 in decoding method form rather than encoding method form. Deng also discloses both encoders and decoders (Fig. 21). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 10. 
Regarding claim 11, Deng-Kim suggest all the limitations and motivation of claim 3 in decoding method form rather than encoding method form. Deng also discloses both encoders and decoders (Fig. 21). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 11. 
Regarding claim 14, Deng-Kim suggest all the limitations and motivation of claim 6, as discussed above. Deng discloses both encoders and decoders (Fig. 21). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 14. 
Regarding claim 17, Deng-Kim suggest all the limitations and motivation of claim 1 in encoding method form rather than computer readable medium form. Deng also discloses computer-readable digital storage medium ([0020] In yet another representative aspect, the above-described method is embodied in the form of processor-executable code and stored in a computer-readable program medium). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9. 

Claims 4-5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deng-Kim, as applied to claim 1 above, and further in view of Wan et al. (U.S. Patent Application Publication No. 2021/0218971 A1), [hereinafter Wan].
Regarding claim 4, Deng-Kim suggest all the limitations and motivation of claim 1, as discussed above. However, Deng-Kim does not explicitly disclose wherein the height of the current block is four times larger than the width of the current block.
Wan suggests wherein the height of the current block is four times larger than the width of the current block ([0067] In a related art, an MIP mode is restricted according to a height parameter and width parameter of a present block. Specifically, if a width-to-height ratio of the present block is greater than 4 or a height-to-width ratio is greater than 4, the present block is not coded according to the MIP mode. Table 6 illustrates restrictions on sizes of luma blocks in an MIP mode in the related art, as illustrated in Table 6; [wherein Table 6 shows 16x4 and 32x8]).
Therefore, it would have been obvious at the time the invention was filed to incorporate the matrix intra prediction of Deng-Kim with the block shapes suggested by Wan. The motivation would be to reduce a storage space and total time required in a coding and decoding process, and effectively improving the coding and decoding efficiency, on the basis of ensuring the coding and decoding performance. Wan at [0005].
 Regarding claim 5, Deng-Kim suggest all the limitations and motivation of claim 1, as discussed above. However, Deng-Kim does not explicitly disclose wherein the width of the current block is four times larger than the height of the current block.
Wan suggests wherein the width of the current block is four times larger than the height of the current block ([0067] In a related art, an MIP mode is restricted according to a height parameter and width parameter of a present block. Specifically, if a width-to-height ratio of the present block is greater than 4 or a height-to-width ratio is greater than 4, the present block is not coded according to the MIP mode. Table 6 illustrates restrictions on sizes of luma blocks in an MIP mode in the related art, as illustrated in Table 6; [wherein Table 6 shows 4x16 and 8x32).
Therefore, it would have been obvious at the time the invention was filed to incorporate the matrix intra prediction of Deng-Kim with the block shapes suggested by Wan. The motivation would be to reduce a storage space and total time required in a coding and decoding process, and effectively improving the coding and decoding efficiency, on the basis of ensuring the coding and decoding performance. Wan at [0005].
Regarding claim 12, Deng-Kim, further in view of Wan, [hereinafter Deng-Kim-Wan], suggest all the limitations and motivation of claim 4, as discussed above. Deng also discloses both encoders and decoders (Fig. 21). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 12. 
Regarding claim 13, Deng-Kim-Wan suggest all the limitations and motivation of claim 5, as discussed above. Deng also discloses both encoders and decoders (Fig. 21). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.Bross, JVET-N1002 discloses MIP for block sizes greater than 8, which inherently includes 32x4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487